department of the treasury internal_revenue_service washington d c cc dom fs proc date uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject consistent settlement this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue s whether a settlement that disallows partnership losses and allows a theft_loss to the partners in the amount invested in the partnership is subject_to consistent settlement pursuant to i r c c whether spouses who signed and filed a joint_return are required to jointly execute a settlement agreement whether the failure to allow a spouse to settle separately violates a taxpayer’s right to consistent settlement pursuant to i r c c conclusion sec_1 a settlement that disallows partnership losses and allows a theft_loss for the amount invested in the partnership may be subject_to consistent settlement pursuant to i r c c depending upon the structure of the settlement but if it is subject_to consistent settlement rights the right to consistent settlement would only arise with regard to that part of the settlement that relates to partnership items spouses who signed and filed a joint_return may be requested to jointly execute a settlement agreement but there is no legal requirement to do so the failure to allow a spouse to settle separately does not violate a taxpayer’s right to consistent settlement pursuant to i r c c if the requirement of joint signatures was a requirement of the source agreement facts this request relates to the general procedures for entering into settlement agreements in several tax_shelters accordingly this is not based upon a specific set of facts but rather is based upon common situations faced when settling large tax_shelter projects thus the analysis contained herein has broad general application but its application to a specific set of facts is dictated by the facts that would be presented in each case the general situation presented is that the service intends to propose a settlement in which all partnership losses would be disallowed the investors would be allowed a theft_loss deduction to the extent of the amount invested in the partnership less any losses allowed to date as a related issue questions have arisen with regard to settlements with married persons who filed joint returns for the years at issue because the examination of tax_shelters often requires a significant amount of time many people who filed joint returns in the years at issue are no longer married and thus it may be difficult for some to obtain the signature of their former spouse on a settlement agreement law and analysis with regard to settlements the code generally allows the service to enter into written closing agreements with taxpayers in respect of any internal revenue tax for any taxable_period sec_7121 the tefra provisions provide for special rules in the case of settlements with regard to partnership items see i r c c see also segel v united_states ustc big_number s d fla specifically i r c c addresses three specific issues the binding effect on indirect partners of an agreement executed by a flow through partner i r c c the right of partners to request an agreement that is consistent with an agreement that another partner has executed i r c c and the authority of a tax_matters_partner tmp to execute an agreement binding nonnotice partners i r c c these provisions are exceptions to the general requirements of sec_7121 specifically that written_agreement with any person only relates to the liability of such person except as otherwise provided by i r c c this general_rule remains true in tefra cases as observed in the legislative_history no partner other than the tmp and other than a pass-through partner with respect to indirect partners may bind any other partner with respect to a settlement agreement conf_rep no pincite absent the statutory exceptions to sec_7121 as set forth in i r c c indirect partners and tax matters partners could not bind other partners to an agreement similarly absent the specific right to consistent settlement set forth in i r c c partners in the same partnership would have no right to enter into an agreement that is consistent with that of another partner see david v commissioner tcmemo_1993_621 n and accompanying text accordingly congress by enacting i r c c created an exception to the general rules regarding settlement and created a right of consistent settlement in favor of partners in a tefra partnership consistent agreements i r c c provides other partners have right to enter into consistent agreements --if the secretary enters into a settlement agreement with any partner with respect to partnership items for any partnership taxable_year the secretary shall offer to any other partner who so requests settlement terms for the partnership taxable_year which are consistent with those contained in such settlement agreement except in the case of an election under paragraph or of sec_6223 to have a settlement agreement described in this paragraph apply this paragraph shall apply with respect to a settlement agreement entered into with a partner before notice of a final_partnership_administrative_adjustment is mailed to the tax_matters_partner only if such other partner makes the request before the expiration of days after the day on which such notice is mailed to the tax_matters_partner 1note that with regard to the timing of the source agreement and the request for consistent agreement the service by regulation has granted a broader right of consistent settlement specifically temp sec_301_6231_c_-3t c ii allows consistent agreement within days of the source agreement without regard to whether the source agreement was executed after the issuance of the notice of final partnership without regard to the regulations promulgated under this provision the statute alone sets forth several requirements that must be met before the service is required to execute a consistent agreement the first clause of this rule states if the secretary enters into a settlement agreement with any partner with respect to partnership items for any partnership taxable_year first there must be a binding agreement between the secretary and any partner - referred to herein as the source agreement -- and the source agreement must be an agreement with respect to partnership items this requirement that the agreement relate to partnership items is reinforced by regulation which states consistent settlement terms are those based on the same determinations with respect to partnership items however consistent settlement terms also may include partnership level determinations of any penalty addition_to_tax or additional_amount that relates to partnership items settlements with respect to partnership items shall be self-contained thus a concession by one party with respect to a partnership_item may not be based upon a concession by another party with respect to any item that is not a partnership_item other than any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item temp sec_301_6231_c_-3t b date the regulation clarifies that a source agreement with respect to partnership items must be limited to partnership items thus an agreement that includes both partnership items and nonpartnership_items does not give rise to a consistent settlement right see 111_tc_198 as noted by the tax_court in greenberg brothers the consistent settlement regulation is a legislative_regulation and thus is accorded the highest level of judicial deference thus as required by the statute as well as the regulation promulgated thereunder the source agreement must be an agreement with regard to partnership items and only partnership items a similar requirement is imposed upon the consistent agreement beginning again with the statute a consistent agreement must be allowed for settlement terms for the partnership taxable_year which are consistent with those contained in such settlement agreement administrative adjustment accordingly if the source agreement must be limited to partnership items and the consistent agreement must be consistent therewith then a fortiori the consistent agreement must also be limited to partnership items as with the source agreement the legislative regulations promulgated under this provision clarify this provision consistent agreements whether comprehensive or partial must be identical to the original settlement that is the settlement upon which the offered settlement terms are based a consistent agreement must mirror the original settlement and may not be limited to selected items from the original settlement once a partner has settled a partnership_item or penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item that partner may not subsequently request settlement terms consistent with a settlement that contains the previously settled item temp sec_301_6231_c_-3t b date the regulation encompasses a number of scenarios all intended to demonstrate the same principle - consistent settlement only applies to the same partnership items of partners in the same partnership for the same taxable_year for example if a partner enters into a settlement agreement and later determines that another settlement agreement may have been more favorable the partner may not request an agreement that is consistent with the later more favorable settlement this result occurs because the partner is not seeking a settlement of partnership items by virtue of having entered into the prior settlement the partner’s partnership items converted to nonpartnership_items pursuant to sec_6231 thus at the time of requesting a consistent agreement the partner who had previously settled no longer had partnership items for which consistent treatment could be sought see slovacek v united_states ustc big_number fed cl this regulation also prohibits the bifurcation of settlement agreements stated simply a partner cannot request consistent settlement only as to specific partnership items this concept that the agreement must relate to the same partnership items is premised upon the concept that a settlement agreement may contain concessions by both parties resulting in the final agreement thus another partner should not be entitled to select those elements of a settlement that are most favorable without also being bound to the other components of the settlement see 111_tc_198 as a result of the requirement that the source agreement and the consistent agreement relate to the same partnership items the agreements must also relate to the same taxable years again this requirement is expressly set forth in the statute and amplified by regulation the statute provides that a settlement of partnership items for any partnership taxable_year gives rise to settlement rights for the partnership taxable_year it is a fundamental concept of tax law that each taxable_period is viewed independently 333_us_591 income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if partnership items relate to different taxable years they are not the same partnership items and not subject_to consistent settlement lastly the requirement that the partnership items be the same for the source agreement and the consistent agreement results in the inescapable conclusion that the items must stem from the same partnership for example in the tax_shelter context a tax_shelter promotor may create a number of substantially identical partnerships a settlement agreement executed by a partner in one of the shelters does not give rise to a consistent settlement right to a partner in a substantially_similar yet not the same partnership see boyd v commissioner tcmemo_1992_626 the specific question posed is whether a settlement that disallows partnership losses and allows a theft_loss to the partners in the amount invested in the partnership is subject_to consistent settlement pursuant to i r c c there are two methods by which this settlement could be achieved first a single settlement agreement in which the partnership loss is disallowed and the theft_loss is allowed could be executed this type of agreement does not give rise to a right of consistent settlement because it is not self-contained and is not limited to partnership items see 111_tc_198 it should also be noted that the use of a single agreement to cover both partnership and nonpartnership_items is generally disfavored because it tends to frustrate the intent of the consistent settlement rule the second method by which the same result could be obtained would be to execute two separate settlement agreements an agreement disallowing the partnership loss and a separate agreement allowing the theft_loss the agreement disallowing the partnership loss would be an agreement as to partnership items and would be set forth on either a form 870-p ad or the top half of form 870-l ad note that the top half of the form 870-l ad requires separate execution by the parties and is deemed to be a separate settlement agreement this agreement as to partnership items would be subject_to consistent settlement see 111_tc_198 ndollar_figure conversely the theft_loss agreement would not be subject_to consistent settlement the theft_loss agreement could be executed using either a form_906 or the bottom half of a form 870-l ad this agreement would be an agreement as to an affected nonpartnership item though the amount of the loss will be determined by taking into account partnership items the ultimate determination as to whether the partner is entitled to take the theft_loss will be based upon the determination that there has been a theft from the partner to be entitled to a theft_loss investors must demonstrate that they entered into a transaction only after having been deceived as to its nature bukove v commissioner t c memo relying on california law because the allowance of the theft_loss would be premised as determined on a case by case basis upon each partner’s knowledge of the nature of the transactions at issue the theft_loss cannot be a partnership_item because the theft_loss is based in part on nonpartnership_items it is not subject_to consistent settlement joint filers unique issues arise in the context of the tefra provisions when applied to persons who file a joint_return regardless of which spouse owned an interest in the partnership for the year at issue for tefra purposes both spouses are deemed to be partners temp sec_301 a -1t a for purposes of applying the unified_audit and litigation procedures sec_6231 provides a two part definition of partner first a partner is a partner in the partnership sec_6231 though circular this definition essentially relies on the common_law or state law definition of partner however for tefra purposes the term partner also includes any other person whose income_tax_liability is determined by taking into account partnership items sec_6231 a person who does not own a partnership_interest who files a joint_return with a person who owns a partnership_interest is deemed to be a partner under this provision pursuant to sec_6013 the liability for the tax reported on a joint_return is joint_and_several thus even if a spouse does not own an interest in the partnership if partnership items are reported on a return the spouse’s tax_liability is impacted by taking into account partnership items as a result the spouse is deemed a partner under sec_6231 2by definition any item that is not a partnership_item is a nonpartnership item sec_6231 thus an affected_item is a nonpartnership item that is affected by partnership items sec_6231 an element used in determining the amount of the theft_loss would be based upon the amount the partner contributed to the partnership contributions to a partnership generally are partnership items sec_301_6231_a_3_-1 thus it would be appropriate to treat the theft_loss as an affected_item 3furthermore because one of the elements is whether the partner was deceived insiders in the transactions at issue would not be able to demonstrate the necessary elements to qualify for relief under the proposed settlement though both spouses are deemed to be partners the service has in the past taken the position that married persons who own or are deemed to own a joint interest are treated as one partner see 99_tc_325 however in dubin the tax_court concluded that except in limited circumstances spouses are treated as separate persons id t c pincite when applying this rationale in dubin the tax_court concluded that if one spouse files for bankruptcy it causes a conversion of partnership items only for that spouse similarly a settlement of partnership items causes a conversion of partnership items of the partner who enters into the settlement sec_6231 consistent with the court’s rationale in dubin we conclude that interests held by spouses may be similarly bifurcated through settlement and that spouses who report partnership items on a joint_return may enter into separate settlement agreements we note however that the current instructions for signing a form 870-p for example state as follows if a joint_return of a husband and wife was filed both spouses must sign unless one spouse acting under a power_of_attorney signs as agent for the other we believe that this requirement is properly interpreted to mean that both spouses signatures are required in order to settle both spouses liability conversely it is unnecessary to obtain both spouses’ signatures in order to settle one spouse’s liability if under the rationale espoused in dubin each spouse is deemed to be a separate partner then each partner should be permitted to settle separately nonetheless the service has the discretion to decide whether and under what conditions a closing_agreement is executed michael i saltzman irs practice procedure dollar_figure pincite 2d ed general contract law principles govern the settlement of tax cases 967_f2d_206 5th cir it is a hallmark of contract law that an offer and an acceptance must express mutual assent and that the acceptance must comply with the terms of the offer restatement second of contracts sec_58 thus we believe that requesting dual signatures would be a permissible condition to place on a settlement but that the rationale of dubin makes such a requirement unnecessary case development hazards and other considerations if you have any further questions please call
